Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are not persuasive. 
Applicant argues, 
page 9, First, the cited references, alone or in combination, fail to teach or suggest at least the features of pending claim 1 highlighted above.
It does not appear that the alleged "synchronization rule update" of Zhang "comprises
a change to at least one synchronization behavior of the first node" as in the claims.
page 10, Second, Zhang is not analogous art to the claimed invention. … The limitations described in Zhang appear concerned with maintaining a synchronization link in a PTN, occuring at the data link and network layers (Layers 2 and 3 of the Open Systems Interconnection Model or "OSI Model"). See id Applicant's claims concern requests for supporting implementation of a first application programming interface ("API"), see, e.g., Claim 1, which occurs at Layer 7 or higher of the OSI model.

The examiner respectfully disagrees. The combination of the Rave, Zhang and Zuemer teaches each and every limitation in the claims. 
Particularly, Zhang teaches generating, at the first node, a synchronization rule update, wherein the synchronization rule update comprises a change to at least one synchronization behavior of the first node; updating, at the first node, the synchronization rule based on the synchronization rule update (Zhang, fig. 8, S812, S813, L801, [0255-58], finding that the synchronization rule is required to be updated after recalculating the topology; sending the updated synchronization rule implies that the synchronization rule update is generated and the synchronization rule is updated). According to the applicant’s specification, [0119], “"Synchronization behavior" may refer to various actions taken when encountering a type of information or information from a particular source.”  Here, the first node determines the synchronization rule should be updated after recalculating the topology based on received information. The action to update the synchronization rule is to change the synchronization behavior of the first node (plus possible other node).
Reference Zhang deals with data forwarding, therefore, it is analogous art. Even though the limitations described in Zhang appear concerned with maintaining a synchronization link in a PTN, which may occur at the data link and network layers, maintaining a synchronization link may also occur at any layer of the OSI model, including layer 7. Furthermore, in the claims, it only mentions that the implementation of a first API is based  on the information received. All other limitations are not directly related to the implementation of the first API, therefore, all other limitations could occur at any layer of the OSI model. Since Zhang is analogous art, it would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Rave with the teachings given by Zhang. The motivation for doing so would have been to effectively improve the synchronization performance by utilizing the method of updating synchronization rule (Zhang, [0003]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rave (US 20160006645) in view of Zhang (US 20180131459) further in view of Zuerner (US 20180139109).
Regarding claim 1, Rave discloses a method for dynamically updating a synchronization rule at a node configured to communicate with other nodes in an Internet of Things (IoT) hierarchy (figs. 3 and 4), comprising: 
receiving, at a first node, a request for either a first data set, or first integration, from a second node (figs. 3-4, [0015][0063], a local server receives a request for data from a user or a first node), wherein implementation of a first application programming interface ("API") is based on either the first dataset or the first integration ([0020-21][0045], each node includes multiple applications, a data protection block, a network communication block and a disk. Applications executed by the source node are configured by the network communication block to be visible to client computers via the network, which implies that the API is implemented based on the dataset or integration) and wherein answering the request requires forwarding the request to a third node (figs. 3-4, [0015][0063], the local server determines to forward the request to node 64B); 
Rave does not explicitly disclose determining, at the first node, that the synchronization rule should be updated based on the request and at least one synchronization criterium; 
generating, at the first node, a synchronization rule update, wherein the synchronization rule update comprises a change to at least one synchronization behavior of the first node; 
updating, at the first node, the synchronization rule based on the synchronization rule update.
Zhang discloses determining, at the first node, that the synchronization rule should be updated based on the request and at least one synchronization criterium (Zhang, fig. 8, S812, S813, L801, [0255-58], receiving an alarm; finding that the synchronization rule is required to be updated after recalculating the topology. Here, the alarm notification taught by Zhang can be replaced by the request for data taught by Rave and the controller determines if the synchronization rule is needed to be updated based on the notification or request); 
generating, at the first node, a synchronization rule update, wherein the synchronization rule update comprises a change to at least one synchronization behavior of the first node; updating, at the first node, the synchronization rule based on the synchronization rule update (Zhang, fig. 8, S812, S813, L801, [0255-58], finding that the synchronization rule is required to be updated after recalculating the topology; sending the updated synchronization rule implies that the synchronization rule update is generated and the synchronization rule is updated; claim 7, carrying the updated synchronization rule in a message; [0125]); 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Rave with the teachings given by Zhang. The motivation for doing so would have been to effectively improve the synchronization performance by utilizing the method of updating synchronization rule (Zhang, [0003]). 
	Rave and Zhang disclose software defined network (SDN) (Zhang, [0107][0329-30], program instructions; software function modules, SDN may include APIs) and each node may include multiple applications and applications executed by the source node are configured by the network communication block to be visible to client computers via the network (Rave, [0020-21]). These implicitly teach implementation of a first application programming interface ("API") is based on either the first dataset or the first integration. Although as examiner pointed out this is implied in Rave and Zhang, it is not specifically disclosed. However, this feature would have been obvious as shown by Zuerner. To further clarify this, Zuerner discloses implementation of a first application programming interface ("API") is based on either the first dataset or the first integration (Zuerner, fig. 7, provides or selecting API based on the request).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Rave/Zhang with the teachings given by Zuerner. The motivation for doing so would have been to determine the appropriate APIs for the requested network service (Zuerner, Abstract).

Regarding claim 2, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the at least one synchronization criterium comprises a desired power usage level, desired storage capacity, or desired messaging latency (Zhang, [0064], the synchronization link has a strict time requirement). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.

Regarding claim 3, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the synchronization rule comprises a request model, and wherein at least one synchronization behavior comprises a request model or a subscribe model (Zhang, [0071], the synchronization rule includes delay_req, Pdelay_req, which can be considered as part of the request model; may include priority information or subscribe model). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 4, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the synchronization criterium comprises a request threshold (Zhang, [0071-75], depending on whether no alarm or an alarm is received, here the request threshold can be 0). The motivation of the combination is same as in claim 1.

Regarding claim 5, Rave, Zhang and Zuerner disclose the method of claim 4, wherein the request threshold is based on requests received from a child node of the first node (Zhang, [0072-75], the threshold can be 0 alarm from the input node or child node). The motivation of the combination is same as in claim 1.

Regarding claim 6, Rave, Zhang and Zuerner disclose the method of claim 4, wherein the request threshold is based on requests received from a parent node of the first node (Zhang, [0072-75], when receives a switching/request message from a downstream or parent node, the threshold can be set 1). The motivation of the combination is same as in claim 1.

Regarding claim 7, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the synchronization criterium comprises a scheduling model (Zhang, [0212-216], the controller determines it is better to be in a hold mode which is part of the scheduling model). The motivation of the combination is same as in claim 1.

Regarding claim 8, Rave, Zhang and Zuerner disclose the method of claim 1, further comprising generating, at the first node, a synchronization rule update request, wherein the synchronization rule update request comprises updating a synchronization rule of the at least one node,  providing synch rule update request to the at least one node (Zhang, [0258], the controller finding that the synchronization rule of the node NE9 is required to be updated after recalculating the topology, and transmitting a request message carrying the updated synchronization rule); and updating comprises comparing update with rule, only updating relevant portions (Zhang, [0126], compared with the previous information, the controller can update the rule according to the compared information; Rave, [0082], finding the delta between retrieved and requested data). The motivation of the combination is same as in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/            Primary Examiner, Art Unit 2474